     Case 1:21-cv-00022-AWI-JLT Document 17 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10 SHAHARA HANSBER, NANG CHAN, and                    CASE NO. 1:21-cv-00022-AWI-JLT
   JESUS MORENO, on behalf of themselves, all
11 others similarly situated, and on behalf of the    [PROPOSED] ORDER GRANTING
   general public,                                    STIPULATION TO EXTEND TIME FOR
12                                                    DEFENDANT ULTA BEAUTY
                   Plaintiffs,                        COSMETICS, LLC TO RESPOND TO
13                                                    PLAINTIFFS’ SECOND AMENDED
           vs.                                        COMPLAINT
14                                                    (Doc. 16)
   ULTA BEAUTY COSMETICS, LLC; and
15 DOES 1-100,

16                Defendants.
17

18

19

20

21

22

23

24

25

26
27

28

       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
     Case 1:21-cv-00022-AWI-JLT Document 17 Filed 04/12/21 Page 2 of 2


 1                                      [PROPOSED] ORDER

 2         This matter comes before the Court on the Stipulation to Extend Time for Defendant Ulta

 3 Beauty Cosmetics, LLC to Respond to Plaintiffs’ Second Amended Complaint (the “Stipulation”)

 4 filed by Plaintiffs Shahara Hansber, Nang Chan, and Jesus Moreno (collectively, “Plaintiffs”) and

 5 Defendant Ulta Beauty Cosmetics, LLC (“Ulta”). Having reviewed the Stipulation, and finding good

 6 cause exists for the relief requested therein, the Stipulation is hereby GRANTED as follows:

 7

 8         1.      Ulta’s time within which to respectively answer or otherwise serve and file any

 9                 motions or other pleadings responsive to Plaintiffs’ Second Amended Complaint

10                 (“SAC”) shall be and hereby is extended up to and including April 28, 2021; and

11

12         2.      By entering into this Stipulation, the Parties do not waive and expressly reserve all

13                 claims, defenses and challenges in this action including, without limitation, with

14                 respect to Plaintiffs’ SAC and any subsequent amended pleading and/or the claims

15                 asserted therein.

16

17 IT IS SO ORDERED.

18      Dated:    April 12, 2021                           _ /s/ Jennifer L. Thurston
19                                              CHIEF UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
